Citation Nr: 0334519	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  95-01 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a temporary total rating pursuant to 38 
C.F.R. § 4.30 beyond December 31, 1989, for convalescence 
following July 1989 surgery.

2.  Entitlement to an increased evaluation for a right ankle 
disability, currently evaluated as 20 percent disabling


ATTORNEY FOR THE BOARD

Jeanne Schlegel Counsel




INTRODUCTION

The veteran had active military service from January 1966 to 
October 1967.

In an August 2002 decision, the Board of Veterans' Appeals 
(Board) granted the claim of entitlement to an extension 
beyond September 30, 1989, for a temporary total rating under 
the provisions of 38 C.F.R. § 4.30, extending that period to 
December 31, 1989.  In that same decision, the Board also 
denied an evaluation in excess of 20 percent for a right 
ankle disability.  The veteran then appealed the Board's 
August 1, 2002, decision to the U.S. Court of Appeals for 
Veterans Claims (Court). 

In March 2003, the General Counsel for the Department of 
Veterans Affairs and the veteran's attorney filed a joint 
motion to vacate the Board's decision to the extent that it 
denied entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.30 beyond December 31, 1989, as 
well as denying an evaluation in excess of 20 percent for the 
veteran's right ankle disability.  Principally, the parties 
agreed to remand this matter to the Board for consideration 
in light of the passage of the Veterans Claims Assistance Act 
of 2000 (VCAA).  Later in March 2003, the Court issued an 
order granting the joint motion, vacating that part of the 
Board's August 2002 decision which denied a temporary total 
rating under the provisions of 38 C.F.R. § 4.30 beyond 
December 31, 1989, for convalescence following 1989 surgery; 
and denying an evaluation in excess of 20 percent for the 
right ankle disability, and remanding the case to the Board.

The Board notes that, at the time the March 2003 joint motion 
was filed, the veteran was represented by Mr. R. Edward 
Bates, Esq.  Subsequently, in July 2003, VA revoked Mr. 
Bates' authority to represent VA claimants.  The veteran was 
informed of this action in correspondence from the Board 
dated in September 2003, at which time he was notified that 
Mr. Bates could no longer be recognized as his representative 
and was advised of his options regarding representation.  
Since that time, the veteran has not elected to appoint a new 
representative.  

The Board also notes that the claim of entitlement to an 
evaluation in excess of 50 percent for post-traumatic stress 
disorder (PTSD) remains an active appeal before the Board, 
but adjudication of this matter was deferred in the August 
2002 Board decision, pending further action.  The claim was 
remanded for additional evidentiary development in October 
2003.  

Finally, as was pointed out in the August 2002 Board 
decision, entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) was granted by the RO in a November 1999 
rating action, at which time an effective date of December 
23, 1998, was assigned.  In the joint motion for remand it 
was noted that the veteran may wish to raise a claim of 
entitlement to an effective date prior to December 1998 for 
the grant of a TDIU.  

REMAND

The March 2003 joint motion identified two bases upon which a 
remand is required in this case, in order to comply with VA's 
duty to notify and assist claimants.  

The President of the United States signed into law in 
November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000).  This 
statute introduced several changes into the VA adjudication 
process.  These changes were codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002) and 38 C.F.R. § 3.159 
(2003).  Under the VCAA, VA's duty to notify and assist 
claimants has been significantly expanded in the following 
areas.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Second, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  Third, VA has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. 
§ 3.159(c).  

The joint motion specifically identified two deficiencies in 
the Board's August 2002 decision, pertaining to the duty to 
notify and assist the claimant.  First, VA did not properly 
satisfy the duty to notify the veteran of the allocations of 
the burden of obtaining necessary evidence under 
38 U.S.C.§ 5103(a) as amended by the VCAA.  Second, it was 
agreed in the joint motion that the August 2002 Board 
decision did not present sufficient reasons and bases to 
support its conclusion that VA had provided adequate notice 
of the information and evidence necessary to substantiate the 
appellant's claims.  In this regard, the joint motion of 
March 2003 cited the Court's determinations in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and Charles v. Principi, 16 
Vet.App. 370 (2002).  

The Board also notes that, subsequent to the March 2003 joint 
motion and order, in a decision promulgated in September 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the U.S. Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period (in which a claimant must furnish information 
or evidence in response to a VA request), contained in 
38 C.F.R. § 3.159(b)(1), as inconsistent with 38 U.S.C.A. 
§ 5103(b)(1).  The Federal Circuit made a conclusion similar 
to an earlier holding in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Federal Circuit has found, in essence, that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCCA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  Therefore, because this case 
is being remanded to cure a procedural defect, the RO should 
take this opportunity to address the issue of whether, 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.  In this regard, 
the Board points out that in correspondence from the veteran 
dated in October 2003, he indicated that he had no further 
evidence to submit.  

In light of the joint motion in this case, and the Order of 
the Court, the Board believes that it must remand this case 
for the actions requested.

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the record and 
send an appropriate letter to the 
appellant to ensure compliance with all 
VCAA notice and assistance requirements.  
The RO should (a) advise the appellant of 
the information and evidence not of 
record that is necessary to support his 
claims, (b) of the information and 
evidence that VA will seek to provide, 
and (c) of the information and evidence 
that the appellant is expected to 
provide.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  The 
RO should also ensure that the VCAA 
notice is in compliance with Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) as well as 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002), and any 
other controlling authority.

2.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should review the 
record and furnish the appellant with an 
appropriate supplemental statement of the 
case, to include the provisions of 
38 C.F.R. § 3.159, and afford him an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


